SCHWARTZ, Chief Judge.
Because a condominium association is the contractually and statutorily designated agent of the unit owners with respect to the maintenance and repair of the common elements, sec. 718.111(6), Fla.Stat. (1981), notice to the association of defects in those areas is deemed to be notice to the owners. 2 Fla.Jur.2d Agency and Employment § 94 (1977). In this case, it appears as a matter of law that the appellant associations became aware — through their own managing agent — of the defects which were the subject matter of the instant class actions against the developers more than four years before they filed suit on the unit owners’ behalf under Fla.R.Civ.P. 1.221 and sec. 718.111(2), Fla.Stat. (1981). Hence, the trial court properly granted summary judgment that the cases were barred by the statute of limitations. Sec. 95.11(3)(c), Fla.Stat. (1981); see Kelley v. School Board of Seminole County, 435 So.2d 804 (Fla.1983).
Affirmed.